DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 04 May 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US Patent Application Publication 2008/0081023) in view of PCT Patent Application Publication WO 2017/067841.  The PCT publication is not in English, and as such the equivalent document Kolter et al. (US Patent Application Publication 2018/0305636) will be relied upon as a translation and cited for supporting the rationale of the rejection.
Deckner et al. discloses oral compositions comprising a gel network and an oral carrier (abstract).  Ingredients which may be added to the oral composition include flavoring components, such as menthol (paragraph [132]), which are added on from 0.5 to 2 wt% of the composition (id.).  Deckner et al. further teaches that the flavor is added during production as the final ingredient in order to minimize volatile loss (paragraph [149]).  The oral carrier is present in from at least 20 prima facie case of obviousness exists.  See MPEP 2144.05.
Deckner et al. does not disclose the inclusion of a polyvinyl capralactam-polyvinyl acetate-polyethylene glycol graft copolymer, as recited by independent instant claim 1.
Kotler et al. states that the formulation of odorants and flavorant is not simple for to their volatility (which makes processing difficult), their solubility in water, and their diffusivity, which means the odorant or flavoring may diffuse to regions of the formulation where they should not be (paragraph [2]).   The invention disclosed is a formulation which allows for controlled release of the flavorant or odorant, which is easy to handle during processing, is stable to environmental influences, and protects against the odorant or flavorant from bleeding into undesired areas (paragraph [7]).
Kolter et al. discloses clear, solid water-soluble formulations of odorants and flavorings, where the odorant or flavoring is embedded in a polymer matrix, which achieve the invention (abstract).   The polymer used is preferably a graft copolymer of 57 wt% N-vinylcaprolactam, 30 wt% vinyl acetate, and 13 wt% polyethylene glycol with a molecular weight of 6000, with an overall molecular weight of 44,000 Daltons (paragraphs [16-19] & example 3).
Kolter et al. further discloses the use with a variety of flavorants and odorants, such as menthol (paragraph [13]), and the flavorants are loaded into the mixture with the polymer in from 5 to 40 wt% (paragraph [28]).  Further, the formulation is useful as additives in cosmetics, pharmaceuticals, and other uses as well (paragraph [31]).  

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have formulated the flavoring agent in the composition taught by Deckner et al. in the manner taught by Kolter et al. (as a premade mixture with the polyvinyl capralactam-polyvinyl acetate-polyethylene glycol graft copolymer).  Doing so would provide the benefits and advantages taught by Kolter et al. (allows for controlled release of the flavorant or odorant, which is easy to handle during processing, is stable to environmental influences, and protects against the odorant or flavorant from bleeding into undesired areas).  And further, the amounts of the flavoring and polyvinyl capralactam-polyvinyl acetate-polyethylene glycol graft copolymer taught by these references would overlap the amount of the graft copolymer instantly recited. Thus, the oral care composition recited by independent instant claim 1 as well as dependent instant claims 4, 6-7, 9, and 16 are rendered prima facie obvious.
Instant claims 3 and 11 recite the further inclusion of additional ingredients.  Surfactants are suggested by Deckner et al., including low molecular weight poloxamers (paragraph [96]).
Instant claim 8 recites a further limitation to the amount of water present in the carrier, and Deckner et al. discloses the oral carrier can be 5 to 99 wt% of the composition, and this phase is the bulk or solvent phase.  The amount of water, which is a solvent employed, is present in an amount which at least overlaps the instantly recited range.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 10 and 12 recite that the gel is homogeneous or heterogeneous, respectively.  And Deckner et al. teaches a gel with no solid particles or insoluble as the essential ingredients 
Instant claims 13-15 recite limitations to the manner in which the composition is prepared.  And this feature is taught by Deckner et al. (paragraphs [148-149]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US Patent Application Publication 2008/0081023) and PCT Patent Application Publication WO 2017/067841 as applied to claim 1 above, and further in view of Arsenault (US Patent Application Publication 2004/0120900).
Deckner et al. and Kolter et al. disclose almost all of the features recited by instant claim 2.  Surfactants are suggested by Deckner et al., including low molecular weight poloxamers (paragraph [96]), but not the ingredients recited by instant claim 2.
Arsenault discloses oral gels (abstract), and that surfactants useful in such gels include poloxamer as well as propylene glycol diacetate (paragraph [19]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included propylene glycol diacetate in the composition taught by Deckner et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
The Applicant argues that the rejections over Deckner et al. and Kolter et al. are not proper. The Applicant states that there is not an adequate motivation provided to modify the references in order to arrive at the instantly claimed invention. Further, one of ordinary skill in the art would not 
Further, the Applicant argues that the data present in the instant specification shows that the graft copolymer is able to form stable gels with some carriers but not with other carriers. See for example paragraph [86] for showing a homogeneous gel being formed with a carrier according to the instantly recited invention and a heterogeneous gel with another carrier. However, the same data shows that a well-structured gel matrix was not formed with the combination of ethanol.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. There is considered to be motivation provided by the cited references (and put forth in the rejection rationale) for the combination instantly recited. Kolter et al. provides motivation to formulate the flavoring agent with the polyvinyl capralactam-polyvinyl acetate-polyethylene glycol graft copolymer, as doing so would provide the benefits and advantages of allowing for controlled release of the flavorant or odorant, making it easy to handle during processing, allowing it to be stable to environmental influences, and protecting against the odorant or flavorant from bleeding into undesired areas.
Further, there would be a reasonable expectation of success. Kolter states that such a polymer-flavorant combination is useful as additives in cosmetics, pharmaceuticals, and other uses as well.  And Deckner et al. teaches that ingredients which may be added to the oral composition include flavoring components. Given that both references generally teach that flavoring agents can 
As for the data in the specification, this s acknowledged, but not found persuasive. As an initial matter, only instant claims 7, 10, 12, and 14-15 recites a limitation that the composition is in the form of a gel, so the arguments regarding the evidence, and what provides a gel or not, are not found persuasive for the remaining instant claims as the feature being argued isn’t required as a limitation by those instant claims.
And with respect to the gel, Deckner et al. discloses oral compositions comprising a gel network and an oral carrier (abstract).  Thus, the form would be expected to be a gel network. And the rejection rationale does not state that the gel network is removed or replaced with the instantly recited graft copolymer – it is used in the carrier in addition to the flavorant. Thus, one of ordinary skill in the art would expect a gel to be present as Deckner et al. teaches that there is a gel network present in order to form the gel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612